  Case 3:18-cv-00161-N Document 102 Filed 05/14/20                    Page 1 of 3 PageID 4742



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ESCORT INC.,
                             Plaintiff,
 v.
                                                       Case No. 3:18-cv-161-N
 UNIDEN AMERICA CORPORATION,

                              Defendant.


  PLAINTIFF ESCORT INC.’S RESPONSE IN OPPOSITION TO UNIDEN AMERICA
           CORPORATION’S MOTION FOR SUMMARY JUDGMENT

        Escort has standing to bring this suit. In December 2017, Escort acquired the patents-in-

suit from the inventor, Mr. Hoyt Fleming. As part of this acquisition, Mr. Fleming properly

assigned the entire community property interest in the patents-in-suit to Escort as he was

authorized to do pursuant to Idaho Statute § 32-912, which explicitly states that either “the

husband or the wife shall have the right to manage and control the community property.” In

other words, Mr. or Mrs. Fleming were free to assign the entire community property interest in

the patents-in-suit (i.e., personal community property) without the authority or consent of the

other. Uniden’s motion ignores this.

        With respect to marking, Escort agrees to not seek pre-suit damages. However, Uniden’s

contention that Escort is not entitled to damages on the R7 product, which was released after this

case was filed and after Escort served its infringement contentions, is baseless. Uniden does not

bother to articulate in its brief why it should be entitled to this relief. Indeed, it had a chance to

oppose Escort’s motion to amend to add the R7 and elected not to do so because it agreed the

infringement theory for the R7 was the same as that disclosed in Escort’s contentions for the R3

model. In other words, even though Uniden was aware of the patents-in-suit and Escort’s



                                                   1
  Case 3:18-cv-00161-N Document 102 Filed 05/14/20                    Page 2 of 3 PageID 4743



infringement theory for the R7 for over fifteen months, Uniden contends it had no notice. This

argument is particularly spurious and should be rejected.

       Finally, with respect to willfulness, Uniden knew of the patents-in-suit or was willfully

blind to their existence prior to the filing of this lawsuit. Uniden has also failed to act

consistently with the standards of behavior in the radar detector industry by copying Escort’s

radar detector products in developing its own, and otherwise making no effort to avoid its

infringement. Moreover, Uniden continued to infringe the patents-in-suit after Escort initiated

suit and even launched new infringing products (i.e., the R7). This is the type of egregious

conduct that stretches beyond the legal threshold for willfulness, and, at a minimum, there exists

a genuine issue of material fact on the issue of willfulness that should be resolved by a jury.

       For the reasons set forth in Escort’s Brief in Opposition to Uniden’s Motion for Summary

Judgment and accompanying Appendix, with the limited exception of pre-filing damages,

Uniden’s motion for summary judgment should be denied.




                                                   2
 Case 3:18-cv-00161-N Document 102 Filed 05/14/20                  Page 3 of 3 PageID 4744



DATED: May 14, 2020                                  Respectfully submitted,

                                                     /s/ Timothy E. Grochocinski
                                                     Timothy E. Grochocinski
                                                     tim@nbafirm.com
                                                     Joseph P. Oldaker
                                                     joseph@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1974

                                                     Edward R. Nelson III
                                                     ed@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     3131 W. 7th Street, Suite 300
                                                     Fort Worth, Texas 76107
                                                     P. 817-377-9111

                                                     COUNSEL FOR PLAINTIFF
                                                     ESCORT INC.




                                CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on counsel for all parties of record on
May 14, 2020 via the Court’s CM/ECF system.


                                                     /s/ Timothy E. Grochocinski




                                                3
